UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 15-6221


MARIE ASSA’AD-FALTAS, MD, MPH,

               Petitioner - Appellant,

          v.

SOUTH CAROLINA, THE STATE OF; COLUMBIA SOUTH CAROLINA, THE
CITY OF, hereinafter “the City”,

               Respondents - Appellees.



                           No. 15-6222


MARIE THERESE ASSA’AD-FALTAS, MD, MPH,

               Petitioner - Appellant,

          v.

SOUTH CAROLINA, THE STATE OF; COLUMBIA SOUTH CAROLINA, THE
CITY OF, hereinafter “the City”,

               Respondents - Appellees.



                           No. 15-6223


MARIE THERESE ASSA’AD-FALTAS, MD, MPH,

               Petitioner - Appellant,

          v.
SOUTH CAROLINA, THE STATE OF; COLUMBIA SOUTH CAROLINA, CITY
OF, hereinafter “the City”,

                Respondents - Appellees.



                              No. 15-6225


MARIE THERESE ASSA’AD-FALTAS, MD MPH,

                Petitioner - Appellant,

          v.

SOUTH CAROLINA, THE STATE OF,

                Respondent – Appellee,

          and

COLUMBIA SOUTH CAROLINA, THE CITY OF,

                Respondent.



                              No. 15-6236


MARIE ASSA’AD-FALTAS, MD, MPH,

                Petitioner - Appellant,

          v.

THE STATE OF SOUTH CAROLINA; THE CITY OF COLUMBIA, SOUTH
CAROLINA, hereinafter “the City”,

                Respondents - Appellees.




                                   2
Appeals from the United States District Court for the District
of South Carolina, at Aiken.    Terry L. Wooten, Chief District
Judge.    (1:15-cv-00045-TLW; 1:15-cv-00044-TLW; 1:15-cv-00047-
TLW; 1:14-cv-04811-TLW; 1:15-cv-00046-TLW)


Submitted:   October 20, 2015          Decided:     October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

     In these consolidated appeals, Marie Therese Assa’ad-Faltas

seeks    to    appeal      the    district       court’s   orders       accepting      the

recommendations of the magistrate judge to deny relief on her 28

U.S.C. § 2254 (2012) petitions.                    Assa’ad-Faltas has filed an

application to proceed in forma pauperis, as well as a motion

for appointment of counsel, in each appeal.

     The      orders       Assa’ad-Faltas          seeks    to     appeal      are     not

appealable      unless        a   circuit        justice    or     judge      issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A   certificate       of      appealability        will    not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,     a   prisoner      satisfies      this    standard     by

demonstrating        that     reasonable         jurists   would       find    that    the

district      court’s      assessment     of     the   constitutional         claims    is

debatable     or     wrong.       Slack   v.      McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.



                                             4
     We have independently reviewed the record and conclude that

Assa’ad-Faltas has not made the requisite showing.         Accordingly,

we deny her applications to proceed in forma pauperis, deny her

motions   for   appointment   of   counsel,   deny   a   certificate   of

appealability, and dismiss the appeals.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                               DISMISSED




                                    5